Citation Nr: 1544439	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  14-10 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for Parkinson's disease to include as due to exposure to Agent Orange.  

2.  Entitlement to service connection for an acquired psychiatric disorder to include as due to exposure to Agent Orange.   


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1969 to May 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in May 2013, and June 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In August 2015, the Veteran testified at a videoconference Board hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

In August 2015, the Veteran's representative submitted additional documentation and submitted a waiver of the Veteran's right to have this evidence and any additional evidence initially considered by the RO.  Accordingly, the Board may consider evidence in the first instance.  See 38 C.F.R. § 20.1304 (2015). 

The Veteran's Notice of Disagreement, received in June 2013, included disagreement with the denial of service connection for bilateral hearing loss.  The Veteran was granted service connection for bilateral hearing loss in a March 2014 rating decision.  Therefore, that claim has been resolved and is no longer on appeal before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date).

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to ensure a total review of the evidence. 
 
FINDINGS OF FACT

1.  The Veteran served at Royal Thai Air Force Base in Udorn, Thailand, from November 1970 to December 1971 as a weapons mechanic.

2.  Herbicide exposure during the Veteran's period of active military service has not been established.

3.  The Veteran's Parkinson's disease, did not have its onset in active military service, did not manifest to a compensable degree within one year of service separation, and has not otherwise been shown to be related to service.

4.  The Veteran's acquired psychiatric disorder did not manifest as a result of his active military service.


CONCLUSIONS OF LAW

1.  Parkinson's disease, was not incurred in or aggravated by active service, nor may it be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for an acquired psychiatric disability have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Letters from the RO dated in December 2011, and February 2013  provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter also provided the Veteran with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The letter was provided prior to the initial RO adjudication of his claims.  Accordingly, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His STRs, post-service private treatment records, VA treatment records, and private treatment records have been obtained.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained. 

The Veteran was also provided an opportunity to set forth his contentions during a videoconference Board hearing in August 2015, which fulfilled the requirements set forth by Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked).

In June 2014, VA provided the Veteran with a PTSD Disability Benefits Questionnaire (DBQ) and obtained a medical opinion addressing the extent of the Veteran's acquired psychiatric disability and the impact to the Veteran's daily activities.  The PTSD DBQ, and opinion provided is adequate, as the examination report shows that the examiner, considered the Veteran's relevant medical/military/occupational history, conducted a mental examination with testing, and provided reasoned analysis to support the medical opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate).   

The Board acknowledges that VA has not afforded the Veteran with a VA examination for his claim for Parkinson's disease.  However, the Board finds that an examination is not necessary to render a decision under the circumstances of this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  Although there is a current diagnosis of Parkinson's disease, post-service treatment records and lay statements indicate that the Veteran was first diagnosed or treated for Parkinson's disease in 2009, over thirty years after his discharge.  Additionally, there is no competent evidence that indicates that there "may" be a relation between the Veteran's currently diagnosed Parkinson's disease and his service.  

While the Veteran believes his current diagnosed disorder is related to service, he is not competent to testify to such matter because this question requires specialized knowledge, training, or experience due to the complexity of the internal body systems.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Moreover, the Veteran has not asserted that he has had continuity of Parkinson's disease since his period of service.  Simply stated, referral of the claim for an examination or obtainment of medical opinions on the matter of service connection under the circumstances here presented would be an unnecessary act.  38 U.S.C.A. § 5103A(a)(2); Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010)(rejecting the theory that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues).

Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claims.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

Service Connection

Service connection may be granted for a disability resulting from an injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b).  Service connection may also be granted for certain chronic diseases, including Parkinson's disease.  38 C.F.R. §§ 3.307, 3.309.

The law provides a presumption of service connection for certain diseases that are associated with exposure to herbicide agents and that become manifest within a specified time period in a veteran who, during active military, naval, or air service, served in the Republic of Vietnam or in or near the Korean demilitarized zone (DMZ) during specified periods of time, even if there is no record of evidence of such disease during the period of service.  See 38 U.S.C.A. § 1116 ; 38 C.F.R. § 3.307(a)(6) . 

Parkinson's' disease is among the diseases for which presumptive service connection is available and must manifest to a degree of 10 percent or more at any time after the last exposure to the specific herbicide agents.  38 U.S.C.A. § 1116(a)(2 ; 38 C.F.R. § 3.309(e); but see also 38 C.F.R. § 3.309(e), Note 2.  In this case, however, the evidence does not show, that he had service in Vietnam or at the Korea DMZ.  As such, a presumption of herbicide exposure based upon exposure in Vietnam or at the Korea DMZ is not warranted. See 38 C.F.R. § 3.307(a)(6)(iii) and (iv).

The Veteran's service personnel records show that his military occupational specialty (MOS) was a weapons mechanic, and that he was at the Royal Thai Air Force Base in Udorn, Thailand, from November 1970 to December 1971.

VA's Adjudication Procedures Manual, M21-1MR, notes that the Compensation Service has determined that a special consideration of herbicide exposure on a factual basis should be extended to Veterans whose duties placed them on or near the perimeters of Thailand military bases during the Vietnam era, to include Takhli Airbase.  See M21-1MR at IV.ii.2.C.10.qq.  The M21-1MR notes that the majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a Veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS, performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis.  See M21-1MR at IV.ii.2.C.10.q.

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  "The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant."  Id. at 367.

Parkinson's Disease

The Veteran contends that he developed Parkinson's disease as a result of herbicide exposure while working on the flight line, as well as from generally being exposed to Agent Orange due to winds.  The Veteran specifically contends that his responsibilities on the flight line placed him near the perimeter of the base.  As noted above, Parkinson's disease is a presumptive disease.  38 C.F.R. § 3.309(e). The medical evidence of record indicates that the Veteran was diagnosed with Parkinson's disease in February 2009.  Therefore, the pivotal issue is whether or not the Veteran was exposed to Agent Orange.  

Consistent with controlling law, the RO undertook to determine whether the Veteran's service in Thailand likely exposed him to herbicides.  In a February 2013 memorandum, the RO made a formal finding of lack of information sufficient to corroborate exposure to herbicides in the Republic of Vietnam during his military service.  In a January 2014 development note, the RO noted the Joint Services Records Research Center's (JSRRC) did not find that the Veteran's duties required him to be on or near the perimeter of the base. 

The Board finds that the preponderance of the evidence of record is against a finding that the Veteran was exposed to herbicides during service.  Service personnel records reflect that the Veteran served at Udorn Air Force Base from November 1970 to December 1971   His duty title was weapons mechanic and his duties were on the flight line.  The Veteran is competent to state that he had significant exposure to the base perimeters, that he was stationed and worked near the security patrolman, and dog handlers.  The Veteran contended in lay statements, and provided documentation arguing that the flight line, and runway at the Udorn Air Force Base was near the perimeter.  The Veteran's contention that he was on the flight line is credible and substantiated by his service personnel records; what is unsubstantiated is his contention that the flight line placed him near the perimeter.  Furthermore, the maps and documentation does not show with any specificity the actual places and locations the Veteran was, nor does it provide any level of detail of distance from where the Veteran was located to the base perimeter.  His statements are vague and general as he does not give specific information as to what he did on the perimeter and how often he was there.  This assertion that his duties placed him near the perimeter is unsubstantiated by any official record, or RO finding.  The Board finds the Veteran's statements that he served near perimeter are self-serving.  The Board also notes that the Veteran's wife discussed how the Veteran stated that he spent time with the patrolmen and their dogs, however this is no way indicates that the Veteran was near the perimeter.  It only indicates that those MOS that were near the perimeter spent time with the Veteran, there is no indication that the Veteran spent time with the service members near the perimeter.  Furthermore, the lay statements regarding the Veteran's time on the flight line do not offer any evidence that the flight line was near the perimeter.  The Veteran's MOS is not consistent with perimeter contact despite his statements that he had contact with the perimeter at times. The Veteran's general contention that his presence at Udorn Air Base caused him general exposure to Agent Orange is unfounded based on official documentation.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.  Therefore, service connection on a presumptive basis is not warranted.

The evidence shows that the Veteran's Parkinson's disease did not manifest in service or within one year of separation.  Rather, the Veteran's statements and his private treatment records show that it first manifested more than thirty years after separation.  Thus, service connection is not warranted based on a chronicity in service or a continuity of symptoms after service, and is also not warranted on a presumptive basis for a chronic disease that manifests to a compensable degree within one year of separation.  See 38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a).

The Veteran alleged that he was in Vietnam on a layover to Thailand for a plane refueling.  However, the Veteran's service personnel records do not show any time spent in Vietnam.  The specific records sent by the Veteran in August 2013, does not show any evidence that the Veteran was ever in Vietnam.  Furthermore, while the Board notes that the Veteran received the Vietnam Service Medal, that is an award which was given to service members who supported Vietnam operations even outside of Vietnam.  The totality of the Veteran's service personnel records outweigh the Veteran's contention, and the Board finds that the Veteran was never present in Vietnam.  Washington v. Nicholson, 19 Vet. App. 362, 368- 69   (2005)   

Turning to whether entitlement to service connection for Parkinson's disease is warranted on the basis of direct incurrence, the Board finds that a thorough review of the Veteran's claims file reveals no medical evidence linking his disability, first diagnosed in 2009, to symptomatology or pathology present during military service so many years earlier.  A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board has considered the Veteran's lay contentions that his Parkinson's disease is due to service, and his specific contention that the jet fuels and other hazardous materials led to his Parkinson's disease.  The Board finds that the Veteran is competent to state his recollections of his in-service experiences, but finds his assertions of herbicide exposure to be less credible than the negative evidence discussed hereinabove.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994)  Likewise, Parkinson's disease it is not capable of lay diagnosis and as such, the Board finds that the Veteran is not competent to diagnose Parkinson's disease or provide the requisite nexus opinion disease.  See Woehlaert v. Nicholson.  Thus, any such statements regarding the etiology of his disability are deemed not competent.

In short, the Board finds the positive evidence, which is limited to the unsupported contentions of the Veteran, to be outweighed by the more objective negative evidence, to include the silent service treatment records, the fact that the Veteran's duties did not expose him to herbicides, and the lack of any competent medical evidence linking Parkinson' s disease to service.  Thus, the claim of service connection for Parkinson's disease must be denied on a direct and presumptive basis.

Acquired Psychiatric Disorder

A Medical records from December 2010 show that the Veteran screened negative for PTSD.  In November 2013 the Veteran underwent a VA psychological evaluation.  The Veteran reported complications with Parkinson's disease, anger, and depression, and endorsed very few symptoms indicative of PTSD.  The Veteran relayed a potential stressor, and recounted an incident on the tarmac when another personnel tampered with a series of bombs and they exploded.  The examiner stated that the Veteran had very few symptoms of arousal, he denied recent sleep difficulties, and denied difficulties with concentration.  

The Veteran reported some irritability during arguments with his wife.  The Veteran also reported that he was alert/watchful when he did not believe there was reason to be.  The Veteran stated that he once had jumper cables stolen from his truck, which is why he is now alert and watchful.  The Veteran reported that his arousal from loud noises when sleeping was bad when he first got back from Southeast Asia, but that he had not experienced those symptoms in approximately three to four years.  The Veteran denied having any unwanted memories or distressing dreams related to his service.  The examiner noted that the Veteran had symptoms of avoidance, which were more indicative of boredom or concentration difficulty, and is not consistent with avoidance of trauma reminders in PTSD.  Similarly, the Veteran's family difficulties were unrelated to his Air Force trauma.  The Veteran expressed that he does not see friends often, mostly due to his Parkinson's disease.  The Veteran did not exhibit symptoms of a shortened future.  

VA medical staff reviewed the Veteran's medical history, social history, mental health treatment history, legal history, substance abuse history, conducted a mental status examination, and gave a clinical assessment.  The medical staff member highlighted that the Veteran mostly wanted to receive treatment for his anger.  The Veteran did not report enough depression symptoms to qualify for a major depressive episode.  The Veteran had problems with anger management, frustration with managing his Parkinson's' disease, but the Veteran did not meet the criteria for PTSD as he endorsed minimal re-experiencing, arousal or avoidance to his identified trauma.      

In June 2014 the Veteran underwent a PTSD DBQ.  The examiner concluded hat the Veteran did not have a diagnosis of PTSD.  The examiner diagnosed the Veteran with unspecified depressive disorder.  The examiner reviewed the November 2013 evaluation, and noted that the Veteran's main concern at the examination was his anger management.  In review of the PTSD criterion, the examiner did not find that the Veteran was exposed to actual or threatened, death, or serious injury, did not have intrusive symptoms, and did not have persistent avoidance of stimuli associated with the alleged traumatic event.  The examiner concluded that the Veteran did not meet the DSM criteria for PTSD.  The examiner further stated that the Veteran's depressive disorder is related more to his general medical condition and other post service military stressors such as marital conflicts.  The examiner concluded that the Veteran's depression was not at least as likely as not related to his military service.  

Associated with the record is a private medical report from Mountain Comprehensive Care Center from April 2015.  The chief complaint to the physician was that "he might have PTSD".  The physician noted the Veteran's nightmares since Vietnam, and that the Veteran had avoidance of related stimuli.  The Veteran's wife stated that the Veteran had trouble with fireworks, that he woke up in sweats, reports flashbacks, and had problems sleeping.  The Veteran reported mood swings, irritability, and a history of impulsivity.  The examiner noted that the Veteran was in the Air Force, and the self-reports from the Veteran and his wife, that he was around Agent Orange in Thailand, that he was worried about bombs blowing up during his duties as a weapons mechanic, and that a bomb did explode and killed three people.  The Veteran also relayed his post-service social history.  The Veteran was assessed with a diagnosis of anxiety disorder, and depressive disorder.  In a follow up review of the Veteran in July 2015, the physician stated that the Veteran was being seen for continued monitoring of his medication for PTSD, psychosis and depression.  The Veteran reported to having vivid nightmares, poor memory and disorganized thought.  The physician reviewed the Veteran's mental status.  The Veteran had a current diagnosis of anxiety disorder, PTSD, intermittent explosive disorder, and depressive disorder.   

In order to prove service connection for PTSD, a Veteran must meet the criteria in 38 C.F.R. § 3.304(f).  Specifically, the Veteran may fulfill the elements in one of the subsections in addition to the requirement of medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a).  See 38 C.F.R. §§ 3.304(f)(1) - (5). Given that the Veteran does not currently have a medical diagnosis for PTSD, the claims fails for this reason.

In reaching this determination, the Board acknowledges that the Veteran's claimed military stressors of an explosion on the tarmac, and the anxiety of working around weapons.  However, it does not change the requirement that a Veteran seeking service connection for PTSD have a diagnosis of such in accordance with the DSM. 38 C.F.R. § 3.304(f).  VA regulations still require that a service connection claim be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144  (1992); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is not warranted in the absence of proof of a current disability.  Absent evidence of a current disability of PTSD, the Board finds that service connection for PTSD is not warranted. 

In the instant claim, insufficient medical evidence exists to support a diagnosis of PTSD in accordance with the DSM.  While the record does show that the Veteran does have certain symptoms, notably his depressed mood, anger, and irritability his current symptomatology does not reflect a current diagnosis of PTSD.  The Board notes  that the Veteran was treated for PTSD and that he received medication for his PTSD by a private physician.  However, this finding, did not involve stressor identification, and did not clearly identify that the Veteran fulfilled the DSM criteria.  The PTSD designation was also premised on potentially exaggerated symptoms, and an exaggerated in-service history.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (the credibility of a witness can be impeached by a showing of interest, bias, or inconsistent statements).  

The Veteran failed to have a qualifying diagnosis for PTSD at his November 2013 consultation, and June 2014 VA PTSD DBQ in accordance with the DSM.  The medical opinions provided were all well-reasoned and provided ample rationale to the Veteran's current condition and are afforded greater probative weight than the conclusory private finding.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Board finds that the Veteran's psychological symptomatology does not fulfill the criteria for PTSD, but rather is indicative of another acquired psychiatric disability.

Pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (Vet. App. Feb 17, 2009), the Board must assess the other psychiatric disabilities associated with the Veteran.  The Veteran at his June 2014 VA examination was diagnosed with depression, and in July 2015, he was also diagnosed with anxiety, and an intermittent explosive disorder.  Thus, while the Veteran has a current diagnosis of acquired psychiatric disorders, all etiologies provided concluded they are unrelated to military service, and fail to provide the requisite nexus for service connection.  The  private physician failed to relate his diagnosed disorders to service, and the June 2014 VA examiner specifically found that the Veteran's condition was not related to active duty.  In fact, the June 2014 examiner specifically found the etiology of the Veteran's depression to be due to his other medical conditions, and his marital conflicts. 

In addition to the medical evidence, the Board has also considered the Veteran's statements that he has an acquired psychiatric disability due to his military service. However, a chronic psychiatric disorder such as PTSD, anxiety, and depression is not a medical condition a lay person is competent to diagnose.  Jandreau v. Nicholson, 492 F.3d 1372 , (Fed. Cir. 2007).  The Veteran does not have the medical expertise to diagnose himself with an acquired psychiatric disorder, nor does he have the medical expertise to provide an opinion regarding its etiology. Thus, his lay assertion that he has an acquired psychiatric disorder which is due to service lacks any probative value.  The Board finds that the negative nexus opinion from the June 2014 VA examination is the more probative, and controlling.

As the preponderance of the evidence is against the claims for service connection, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for Parkinson's disease to include as due to exposure to Agent Orange is denied.  

Entitlement to service connection for an acquired psychiatric disorder to include as due to exposure to Agent Orange is denied.   



____________________________________________
WAYNE M. BRAEUER
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


